Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

by and among

EXCO Resources, Inc.

and

THE HOLDERS SPECIFIED

ON THE SIGNATURE PAGES HEREOF

Dated as of April 21, 2015

This Registration Rights Agreement (the “Agreement”), dated as of April 21,
2015, by and among EXCO Resources, Inc., a Texas corporation (the “Company”),
and the holders specified on the signature pages hereof (the “Initial Holders”)
is entered into pursuant to that certain Services and Investment Agreement by
and among the Company and Energy Strategic Advisory Services LLC dated as of
March 31, 2015 (the “Services and Investment Agreement”).

 

1. DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

“2005 Registration Rights Agreement” shall mean the First Amended and Restated
Registration Rights Agreement originally dated as of October 3, 2005, as amended
and restated as of December 30, 2005 among the Company and the investors named
therein.

“Additional Filing Date” shall have the meaning set forth in Section 2.1(d).

“Additional Registration Statement” shall have the meaning set forth in
Section 2.1(d).

“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person, and with respect to any individual, shall mean his or
her spouse, sibling, child, step child, grandchild, niece, nephew or parent of
such Person, or the spouse thereof. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided, however,
that beneficial ownership of 20% or more of the voting securities of a Person
shall be deemed to be control.

“Articles of Incorporation” shall mean the Third Amended and Restated Articles
of Incorporation (as the same may be amended or restated) of the Company, as
filed with the Secretary of State of the State of Texas.

“Blackout Notice” shall have the meaning set forth in Section 2.7.

“Blackout Period” shall have the meaning set forth in Section 2.7.

“Common Shares” shall mean shares of common stock, par value $0.001 per share,
of the Company.

“Company” shall have the meaning set forth in the preamble.

“Demand Registration” shall mean a resale registration required to be effected
by the Company pursuant to Section 2.2.

“Demand Registration Statement” shall mean a registration statement of the
Company which covers the resale of the Registrable Securities requested to be
included therein pursuant to the provisions of Section 2.2 and all amendments
and supplements to such registration statement, including post-effective
amendments, in each case, including the Prospectus contained therein, all
exhibits thereto and all material incorporated by reference (or deemed to be
incorporated by reference) therein.



--------------------------------------------------------------------------------

“Excluded Securities” shall have the meaning set forth in Section 2.1(d).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder, or any successor
statute.

“FINRA” shall mean the Financial Industry Regulatory Authority.

“Holders” shall mean each of the Initial Holders for so long as it owns any
Registrable Securities and such of its respective heirs, successors and
permitted assigns (including any permitted transferees of Registrable
Securities) who acquire or are otherwise the transferee of Registrable
Securities, directly or indirectly, from such Initial Holder (or any subsequent
Holder), for so long as such heirs, successors and permitted assigns own any
Registrable Securities. For purposes of this Agreement, a Person will be deemed
to be a Holder whenever such Person holds Registrable Securities, an option or
warrant to purchase, or a security convertible into or exercisable or
exchangeable for, Registrable Securities, whether or not such purchase,
conversion, exercise or exchange has actually been effected and disregarding any
legal restrictions upon the exercise of such rights. Registrable Securities
issuable upon exercise of an option or warrant or upon conversion, exchange or
exercise of another security shall be deemed outstanding for the purposes of
this Agreement.

“Holders’ Counsel” shall mean one firm of counsel (per registration) to the
Holders of Registrable Securities participating in such registration, which
counsel shall be selected (i) in the case of a Demand Registration or a Resale
Registration, by the Initiating Holders holding a majority of the Registrable
Securities for which registration was requested in the Request, and (ii) in all
other cases, by the Majority Holders of the Registration.

“Incidental Registration” shall have the meaning set forth in Section 2.3(a).

“Incidental Registration Statement” shall mean a registration statement of the
Company which covers the Registrable Securities requested to be included therein
pursuant to the provisions of Section 2.3 and all amendments and supplements to
such registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference (or deemed to be incorporated by reference)
therein.

“Initial Holders” shall have the meaning set forth in the preamble.

“Initial Holder Warrants” shall mean the warrants to purchase Common Shares
issued to the Initial Holders or any Affiliate thereof pursuant to the Services
and Investment Agreement.

“Initial Shares” shall mean the 5,882,353 Common Shares issued to the Initial
Holders for an aggregate purchase price of $10 million pursuant to Section 2.2
of the Services and Investment Agreement.

“Initiating Holders” shall mean, with respect to a particular registration, the
Holders who initiated the Request for such registration.

“Inspectors” shall have the meaning set forth in Section 4.1(g).

“Majority Holders” shall mean one or more Holders of Registrable Securities who
would hold a majority of the Registrable Securities then outstanding.

“Majority Holders of the Registration” shall mean, with respect to a particular
registration, one or more Holders of Registrable Securities who would hold a
majority of the Registrable Securities to be included in such registration.

“Pari Passu Holders” shall mean any “Holder” (as defined in the 2005
Registration Rights Agreement) having incidental registration rights pursuant to
Section 2.3 of the 2005 Registration Rights Agreement.

 

2



--------------------------------------------------------------------------------

“Pari Passu Securities” shall mean any “Registrable Securities” (as defined in
the 2005 Registration Rights Agreement) held by the Pari Passu Holders.

“Person” shall mean any individual, firm, partnership, corporation, trust, joint
venture, association, joint stock company, limited liability company,
unincorporated organization or any other entity or organization, including a
government or agency or political subdivision thereof, and shall include any
successor (by merger or otherwise) of such entity.

“Prospectus” shall mean the prospectus included in a Registration Statement
(including, without limitation, any preliminary prospectus and any prospectus
that includes any information previously omitted from a prospectus filed as part
of an effective registration statement in reliance upon Rule 430A promulgated
under the Securities Act), and any such Prospectus as amended or supplemented by
any prospectus supplement, and all other amendments and supplements to such
Prospectus, including post-effective amendments, and in each case including all
material incorporated by reference (or deemed to be incorporated by reference)
therein.

“Registrable Securities” shall mean (i) any Initial Holder Warrants at any time
after the closing of the Services and Investment Agreement, (ii) any Common
Shares issuable upon the exercise of the Initial Holder Warrants at any time
after the closing of the Services and Investment Agreement, (iii) the Initial
Shares issued to the Initial Holders or any Affiliate thereof pursuant to the
Services and Investment Agreement, (iv) any Common Shares otherwise or hereafter
purchased or acquired by the Initial Holders or any Affiliate thereof, and
(v) any Common Shares of the Company (or any successor or assign of the Company,
whether by merger, consolidation, sale of assets or otherwise) which may be
issued or issuable with respect to, in exchange for, or in substitution of,
Registrable Securities referenced in clauses (i) through (iv) above by reason of
any dividend or stock split, combination of shares, merger, consolidation,
recapitalization, reclassification, reorganization, sale of assets or similar
transaction. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (A) a registration statement with
respect to the sale of such securities shall have been declared effective under
the Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (B) such securities are sold pursuant to
Rule 144 (or any similar provisions then in force) under the Securities Act,
(C) such securities have been otherwise transferred and a new certificate or
other evidence of ownership for them that does not bear the legend restricting
further transfer has been delivered by the Company and subsequent public
distribution of them shall not require registration under the Securities Act, or
(D) such securities shall have ceased to be outstanding.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance with this Agreement by the Company and its subsidiaries,
including, without limitation (i) all SEC, stock exchange, FINRA and other
registration, listing and filing fees, (ii) all fees and expenses incurred in
connection with compliance with state securities or blue sky laws and compliance
with the rules of any stock exchange (including fees and disbursements of
counsel in connection with such compliance and the preparation of a blue sky
memorandum and legal investment survey), (iii) all expenses of any Persons in
preparing or assisting in preparing, word processing, printing, distributing,
mailing and delivering any Registration Statement, any Prospectus, any
underwriting agreements, transmittal letters, securities sales agreements,
securities certificates and other documents relating to the performance of or
compliance with this Agreement, (iv) the fees and disbursements of counsel for
the Company, (v) the fees and disbursements of Holders’ Counsel, (vi) the fees
and disbursements of all independent public accountants (including the expenses
of any audit and/or “cold comfort” letters) and the fees and expenses of other
Persons, including experts, retained by the Company, (vii) the expenses incurred
in connection with making road show presentations and holding meetings with
potential investors to facilitate the distribution and sale of Registrable
Securities which are customarily borne by the issuer, (viii) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, and (ix) premiums and other costs of policies of insurance against
liabilities arising out of the public offering of the Registrable Securities
being registered; provided, however, Registration Expenses shall not include
discounts and commissions payable to underwriters, selling brokers, dealer
managers or other similar Persons engaged in the distribution of any of the
Registrable Securities; and provided further, that in any case where
Registration Expenses are not to be borne by the Company, such expenses shall
not include salaries of Company personnel or general overhead expenses of the
Company, auditing fees, premiums or other expenses relating to liability
insurance required by underwriters of the Company or other expenses for the
preparation of financial statements or other data normally prepared by the
Company in the ordinary course of its business or which the Company would have
incurred in any event; and provided, further, that in the event the Company
shall, in accordance with Section 2.3 or Section 2.7 hereof, not register any
securities with respect to which it had given written notice of its intention to
register to Holders, notwithstanding anything to the contrary in the foregoing,
all of the costs incurred by the Holders in connection with such registration
shall be deemed to be Registration Expenses.

“Registration Statement” shall mean any registration statement of the Company
which covers any Registrable Securities and all amendments and supplements to
any such Registration Statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference (or deemed to be incorporated by reference)
therein.

 

3



--------------------------------------------------------------------------------

“Remaining Investment” shall have the meaning ascribed to such term in the
Services and Investment Agreement.

“Resale Registration” shall have the meaning set forth in Sections 2.1(a),
(b) and (c).

“Request” shall have the meaning set forth in Section 2.2(a).

“SEC” shall mean the Securities and Exchange Commission, or any successor agency
having jurisdiction to enforce the Securities Act.

“SEC Guidance” means (i) any written or oral guidance, comments, requirements or
requests of the SEC staff and (ii) the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations thereunder, or any successor statute.

“Services and Investment Agreement” shall have the meaning set forth in the
preamble.

“Underwriters” shall mean the underwriters, if any, of the offering being
registered under the Securities Act.

“Underwritten Offering” shall mean a sale of securities of the Company to an
Underwriter or Underwriters for reoffering to the public.

 

2. REGISTRATION UNDER THE SECURITIES ACT.

 

  2.1. Resale Registration.

(a) The Company shall by April 21, 2015 use its best efforts to prepare and file
a Registration Statement with the SEC pursuant to Rule 415 under the Securities
Act on Form S-3 under the Securities Act (or in the event that the Company is
ineligible to use such form, such other form as the Company is eligible to use
under the Securities Act provided that such other form shall be converted into a
Form S-3 promptly after Form S-3 becomes available to the Company) covering
resales by the Initial Holders as selling shareholders (not underwriters) of all
of the Initial Shares (a “Resale Registration”). The Company shall use its best
efforts to have such Registration Statement declared effective by the SEC by
June 30, 2015 or sooner, if practicable, and to keep such Registration Statement
continuously effective through the date on which all of the Registrable
Securities covered by such Resale Registration are no longer Registrable
Securities. The Company shall, on the business day following the effective date
of the Registration Statement, file a final Prospectus with the SEC as required
by Rule 424 under the Securities Act.

The registration rights granted pursuant to the provisions of this
Section 2.1(a) shall be in addition to the registration rights granted pursuant
to the other provisions of this Section 2.

(b) The Company shall by 20 calendar days after the closing of the Services and
Investment Agreement use its best efforts to prepare and file a Registration
Statement with the SEC pursuant to Rule 415 under the Securities Act on Form S-3
under the Securities Act (or in the event that the Company is ineligible to use
such form, such other form as the Company is eligible to use under the
Securities Act provided that such other form shall be converted into a Form S-3
promptly after Form S-3 becomes available to the Company) covering resales by
the Holders as selling shareholders (not underwriters) of all of the Initial
Holder Warrants and the underlying Common Shares issuable upon exercise thereof
(a “Resale Registration”). The Company shall use its best efforts to have such
Registration Statement declared effective by the SEC by 90 calendar days after
the closing of the Services and Investment Agreement or sooner, if practicable,
and to keep such Registration Statement continuously effective through the date
on which all of the Registrable Securities covered by such Resale Registration
are no longer Registrable Securities. The Company shall, on the business day
following the effective date of the Registration Statement, file a final
Prospectus with the SEC as required by Rule 424 under the Securities Act.

 

4



--------------------------------------------------------------------------------

The registration rights granted pursuant to the provisions of this
Section 2.1(b) shall be in addition to the registration rights granted pursuant
to the other provisions of this Section 2.

(c) The Company shall from time to time and by the date that is 20 calendar days
after receiving a request by any Initial Holder or any of its Affiliates (and
any such Person who is not a Holder may become a “Holder” hereunder by executing
a Joinder Agreement) use its best efforts to prepare and file a Registration
Statement with the SEC pursuant to Rule 415 under the Securities Act on Form S-3
under the Securities Act (or in the event that the Company is ineligible to use
such form, such other form as the Company is eligible to use under the
Securities Act provided that such other form shall be converted into a Form S-3
promptly after Form S-3 becomes available to the Company) covering resales by
the Holders as selling shareholders (not underwriters) of all of the Common
Shares purchased prior to the deadline for making the Remaining Investment in
Section 5.20 of the Services and Investment Agreement and not previously
registered pursuant to this Section 2.1(c) (a “Resale Registration”); provided,
that (i) there shall not be more than one such request during each of the
Company’s fiscal quarterly periods and (ii) the Registrable Securities to be
registered must include at least 1,000,000 Common Shares, or, in the aggregate,
have an anticipated offering price of more than $5,000,000, calculated in
accordance with Rule 457(c) under the Securities Act on the business day
preceding such request. The Company shall use its best efforts to have such
Registration Statement declared effective by the SEC by the date that is 90
calendar days after receiving such request or sooner, if practicable, and to
keep such Registration Statement continuously effective through the date on
which all of the Registrable Securities covered by such Resale Registration are
no longer Registrable Securities. The Company shall, on the business day
following the effective date of the Registration Statement, file a final
Prospectus with the SEC as required by Rule 424 under the Securities Act.

The registration rights granted pursuant to the provisions of this
Section 2.1(c) shall be in addition to the registration rights granted pursuant
to the other provisions of this Section 2.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not be required under this Agreement to file, amend or request
acceleration of a Registration Statement for any offering that pursuant to SEC
Guidance would be deemed to constitute a primary offering of securities by the
Company. In the event that, as a result of the operation of the preceding
sentence, the Company cannot include all of the Registrable Securities in the
Registration Statement, then the Company shall include in the Registration
Statement the maximum number of Registrable Securities that can be included
therein without causing the Registration Statement to be deemed to register a
primary offering by the Company, with the number of Registrable Securities
included in the Registration Statement allocated first pro rata among the
Holders who are not Affiliates of the Company up to the maximum number of
Registrable Securities held by such Holders, and second pro rata among the
Holders who are Affiliates of the Company; provided, however, that Registrable
Securities of non-Affiliates of the Company may be reduced non-pro rata or
excluded from a Registration Statement if SEC Guidance identifies those Holders
as participating in an indirect primary offering of securities. With respect to
any Registrable Securities that are not included in the Registration Statement,
other than Registrable Securities held by any Affiliates of the Company (the
“Excluded Securities”), the Company shall include the Excluded Securities in a
subsequently filed second Registration Statement (the “Additional Registration
Statement”) that is filed on the earliest possible date on which Excluded
Securities can be included in the Additional Registration Statement without the
Additional Registration Statement being deemed to register a primary offering of
securities by the Company; provided that such Additional Registration Statement
shall be filed no later than six months from the date the initial Registration
Statement is declared effective by the SEC (the “Additional Filing Date”), and
provided, further, if the Company is advised by the SEC that the inclusion of
all Excluded Securities in the Additional Registration Statement would cause the
Additional Registration Statement to be deemed a registration of a primary
offering by the Company, then such Additional Registration Statement shall
include only the maximum number of Excluded Securities that could be included in
such Registration Statement without it being deemed to be a registration for a
primary offering by the Company, and a further Additional Registration Statement
shall be filed as provided for in this Section 2.1(d) for the balance of the
Excluded Securities, except that the Additional Filing Date shall be no later
than six months from the date the SEC declares the immediately preceding
Additional Registration Statement effective.

 

5



--------------------------------------------------------------------------------

  2.2. Demand Registration.

(a) In addition to the rights provided in Section 2.1, the Majority Holders
shall have the right to request in writing that the Company register all or part
of such Holders’ Registrable Securities that are not then registered by an
effective Registration Statement (a “Request”) (which Request shall specify the
amount of Registrable Securities intended to be disposed of by such Holders and
the intended method of disposition thereof) by filing a Registration Statement
with the SEC pursuant to Rule 415 under the Securities Act on Form S-3 under the
Securities Act (or in the event that the Company is ineligible to use such form,
such other form as the Company is eligible to use under the Securities Act
provided that such other form shall be converted into a Form S-3 promptly after
Form S-3 becomes available to the Company) covering resales by the Holders as
selling shareholders (not underwriters) of all or such portion of the
Registrable Securities (a “Demand Registration”); provided, however, that (A) if
the Company is not eligible to register the Registrable Securities on Form S-3
under the Securities Act, the Company shall be obligated to register the
Registrable Securities upon such election only if the Registrable Securities to
be registered, in the aggregate, constitute 10% or more of the then-outstanding
Registrable Securities that are not registered under an effective Registration
Statement, and (B) if the Company is eligible to register the Registrable
Securities on Form S-3 under the Securities Act, the Company shall be obligated
to register the Registrable Securities upon such election; provided, that
(i) there shall not be more than one such request during each of the Company’s
fiscal quarterly periods and (ii) the Registrable Securities to be registered
must include at least 1,000,000 Common Shares, or, in the aggregate, have an
anticipated offering price, net of underwriting discounts and commissions, of
more than $5,000,000, calculated in accordance with Rule 457(c) under the
Securities Act on the business day preceding such Request.

(b) As promptly as practicable, but no later than 10 days after receipt of a
Request, the Company shall give written notice of such requested registration to
all Holders of Registrable Securities and Pari Passu Holders of Pari Passu
Securities. Subject to Section 2.2(c), the Company shall include in a Demand
Registration (i) the Registrable Securities intended to be disposed of by the
Initiating Holders and (ii) the Registrable Securities and Pari Passu Securities
intended to be disposed of by any other Holder or Pari Passu Holder which shall
have made a written request (which request shall specify the amount of
Registrable Securities to be registered and the intended method of disposition
thereof) to the Company for inclusion thereof in such registration within 20
days after the receipt of such written notice from the Company. The Company
shall, as expeditiously as possible following a Request, use its best efforts to
cause to be filed with the SEC a Demand Registration Statement providing for the
registration under the Securities Act of the Registrable Securities and the Pari
Passu Securities which the Company has been so requested to register by all such
Holders and Pari Passu Holders, to the extent necessary to permit the
disposition of such Registrable Securities so to be registered in accordance
with the intended methods of disposition thereof specified in such Request or
further requests if so requested. The Company shall use its best efforts to have
such Demand Registration Statement declared effective by the SEC as soon as
practicable thereafter and to keep such Demand Registration Statement
continuously effective for the period specified in Section 4.1(b).

The registration rights granted pursuant to the provisions of this Section 2.2
shall be in addition to the registration rights granted pursuant to the other
provisions of this Section 2.

(c) Priority in Demand Registrations. If a Demand Registration involves an
Underwritten Offering, and the sole or lead managing Underwriter, as the case
may be, of such Underwritten Offering shall advise the Company in writing (with
a copy to each Holder requesting registration) on or before the date five days
prior to the date then scheduled for such offering that, in its opinion, the
amount of Registrable Securities requested to be included in such Demand
Registration exceeds the number which can be sold in such offering within a
price range acceptable to the Majority Holders of the Registration (such writing
to state the basis of such opinion and the approximate number of Registrable
Securities which may be included in such offering), the Company shall include in
such Demand Registration, to the extent of the number which the Company is so
advised may be included in such offering, the Registrable Securities requested
to be included in the Demand Registration by the Holders allocated pro rata in
proportion to the number of Registrable Securities and Pari Passu Securities
requested to be included in such Demand Registration by each of the Holders and
Pari Passu Holders. In the event the Company shall not, by virtue of this
Section 2.2(c), include in any Demand Registration all of the Registrable
Securities of any Holder requesting to be included in such Demand Registration,
such Holder may, upon written notice to the Company given within five days of
the time such Holder first is notified of such matter, reduce the amount of
Registrable Securities it desires to have included in such Demand Registration,
whereupon only the Registrable Securities, if any, it desires to have included
will be so included and the Holders and Pari Passu Holders not so reducing shall
be entitled to a corresponding increase in the amount of Registrable Securities
or Pari Passu Securities to be included in such Demand Registration.

 

6



--------------------------------------------------------------------------------

(d) Underwriting; Selection of Underwriters. If the Initiating Holders so elect,
the offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of a firm commitment Underwritten Offering; and such
Initiating Holders may require that all Persons (including other Holders and
Pari Passu Holders) participating in such registration sell their Registrable
Securities or Pari Passu Securities to the Underwriters at the same price and on
the same terms of underwriting applicable to the Initiating Holders. If any
Request involves an Underwritten Offering, the sole or managing Underwriters and
any additional investment bankers and managers to be used in connection with
such registration shall be selected by the Initiating Holders holding a majority
of the Registrable Securities for which registration was requested in the
Request, subject to the approval of the Company (such approval not to be
unreasonably withheld).

(e) Registration of Other Securities. Whenever the Company shall effect a Demand
Registration, no securities other than the Registrable Securities or Pari Passu
Securities shall be covered by such registration unless the Majority Holders of
the Registration shall have consented in writing to the inclusion of such other
securities.

 

  2.3. Incidental Registration.

(a) Right to Include Registrable Securities. Subject to the permissibility of
registering additional Registrable Securities pursuant to SEC Guidance, if at
any time there is not an effective Registration Statement covering all of the
Registrable Securities and if the Company shall determine to register Common
Shares under the Securities Act (other than in a registration on Form S-4 or S-8
or any successor form to such forms and other than pursuant to Sections 2.1 and
2.2) and files (i) a shelf registration statement or (ii) a registration
statement, other than a shelf registration statement, or proposes to do a take
down off of an effective shelf registration statement, whether or not pursuant
to registration rights granted to other holders of its securities and whether or
not for sale for its own account, the Company shall deliver prompt written
notice (which notice shall be given at least 15 days prior to the filing of such
registration statement or 5 days prior to the filing of any preliminary
prospectus supplement pursuant to Rule 424(b), or the prospectus supplement
pursuant to Rule 424(b) (if no preliminary prospectus supplement is used)) to
all Holders of Registrable Securities of its intention to undertake such
registration or offering, describing in reasonable detail the proposed
registration and distribution (including the anticipated range of the proposed
offering price, the class and number of securities proposed to be registered and
the distribution arrangements) and of such Holders’ right to participate in such
registration under this Section 2.3 as hereinafter provided. Subject to the
other provisions of this paragraph (a) and Section 2.3(b), upon the written
request of any Holder made within ten days in the case of a registration
statement, or three days in the case of a prospectus supplement or preliminary
prospectus supplement, after the receipt of such written notice (which request
shall specify the amount of Registrable Securities to be registered and the
intended method of disposition thereof), the Company shall effect the
registration under the Securities Act of all Registrable Securities requested by
Holders to be so registered (an “Incidental Registration”), to the extent
requisite to permit the disposition (in accordance with the intended methods
thereof as aforesaid) of the Registrable Securities so to be registered, by
inclusion of such Registrable Securities in the Registration Statement which
covers the securities which the Company proposes to register and shall cause
such Registration Statement to become and remain effective with respect to such
Registrable Securities in accordance with the registration procedures set forth
in Section 4; provided, however, that other than in connection with an
Incidental Registration involving an Underwritten Offering, the Company shall
not be required to register any Registrable Securities pursuant to this
Section 2.3(a) that are the subject of a then effective Registration Statement.
If the Holders of any Registrable Securities that are the subject of a then
effective Registration Statement have requested to participate in an Incidental
Registration involving an Underwritten Offering pursuant to this Section 2.3(a),
the Company may in its option effect the registration of such Registrable
Securities and the participation of such Holders in the Underwritten Offering by
any means allowable under the Securities Act, including the use of a prospectus
pursuant to Rule 429. If an Incidental Registration involves an Underwritten
Offering, immediately upon notification to the Company from the Underwriter of
the price at which such securities are to be sold, the Company shall so advise
each participating Holder. The Holders requesting inclusion in an Incidental
Registration may, at any time up to and including the time of pricing of the
Incidental Registration Statement (and for any reason), revoke such request by
delivering written notice to the Company revoking such requested inclusion.

If at any time after giving written notice of its intention to register any
securities and up to and including the time of pricing of the Incidental
Registration Statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each Holder of Registrable Securities and, thereupon, (A) in
the case of a determination not to register, the Company shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses
incurred in connection therewith), without prejudice, however, to the

 

7



--------------------------------------------------------------------------------

rights of Holders to cause such registration to be effected as a registration
under Section 2.3 and (B) in the case of a determination to delay such
registration, the Company shall be permitted to delay the registration of such
Registrable Securities for the same period as the delay in registering such
other securities; provided, however, that if such delay shall extend beyond
120 days from the date the Company received a request to include Registrable
Securities in such Incidental Registration, then the Company shall again give
all Holders the opportunity to participate therein and shall follow the
notification procedures set forth in the preceding paragraph. There is no
limitation on the number of such Incidental Registrations pursuant to this
Section 2.3 which the Company is obligated to effect.

The registration rights granted pursuant to the provisions of this Section 2.3
shall be in addition to the registration rights granted pursuant to the other
provisions of Section 2 hereof.

(b) Priority in Incidental Registration. If an Incidental Registration involves
an Underwritten Offering (on a firm commitment basis), and the sole or the lead
managing Underwriter, as the case may be, of such Underwritten Offering shall
advise the Company in writing (with a copy to each Holder requesting
registration) on or before the date five days prior to the date then scheduled
for such offering that, in its opinion, the amount of securities (including
Registrable Securities) requested to be included in such registration exceeds
the amount which can be sold in such offering without materially interfering
with the successful marketing of the securities being offered (such writing to
state the basis of such opinion and the approximate number of such securities
which may be included in such offering without such effect), the Company shall
include in such registration, to the extent of the number which the Company is
so advised may be included in such offering without such effect, (i) in the case
of a registration initiated by the Company, (A) first, the securities that the
Company proposes to register for its own account, (B) second, the Registrable
Securities requested to be included in such registration by the Holders and any
Pari Passu Securities requested to be included in such registration on a pari
passu basis, allocated pro rata among such Holders and Pari Passu Holders
requesting such registration, in proportion to the number of Registrable
Securities and Pari Passu Securities requested to be included in such
registration by each of them, and (C), third, other securities of the Company to
be registered on behalf of any other Person, (ii) in the case of a registration
initiated by a Pari Passu Holder, (A) first, the Registrable Securities
requested to be included in such registration by the Holders and any Pari Passu
Securities requested to be included in such registration on a pari passu basis,
allocated pro rata among such Holders and Pari Passu Holders requesting such
registration, in proportion to the number of Registrable Securities and Pari
Passu Securities requested to be included in such registration by each of them,
(B) second, the securities that the Company proposes to register for its own
account and (iii) in the case of a registration initiated by a Person other than
the Company or a Pari Passu Holder, (A) first, the securities of such Persons,
(B) second, the Registrable Securities requested to be included in such
registration by the Holders and any Pari Passu Securities requested to be
included in such registration on a pari passu basis, allocated pro rata among
such Holders and Pari Passu Holders requesting such registration, in proportion
to the number of Registrable Securities and Pari Passu Securities requested to
be included in such registration by each of them, and (C) third, the securities
that the Company proposes to register for its own account, provided, however,
that in the event the Company will not, by virtue of this Section 2.3(b),
include in any such registration all of the Registrable Securities of any Holder
requested to be included in such registration, such Holder may, upon written
notice to the Company given within three days of the time such Holder first is
notified of such matter, reduce the amount of Registrable Securities it desires
to have included in such registration, whereupon only the Registrable
Securities, if any, it desires to have included will be so included and the
Holders not so reducing shall be entitled to a corresponding increase in the
amount of Registrable Securities to be included in such registration.

 

  2.4. Expenses.

The Company shall pay all Registration Expenses in connection with any Demand
Registration, Incidental Registration or Resale Registration, whether or not
such registration shall become effective.

 

  2.5. Underwritten Offerings.

(a) Underwritten Offerings. If requested by the sole or lead managing
Underwriter for any Underwritten Offering effected pursuant to a Demand
Registration or a Resale Registration, the Company shall enter into a customary
underwriting agreement with the Underwriters for such offering, such agreement
to be reasonably satisfactory in substance and form to the Majority Holders of
the Registration and to contain such representations and warranties by the
Company and such other terms as are generally prevailing in agreements of that
type, including, without limitation, indemnification and contribution to the
effect and to the extent provided in Section 5.

 

8



--------------------------------------------------------------------------------

(b) Holders of Registrable Securities to be Parties to Underwriting Agreement.
The Holders of Registrable Securities to be distributed by Underwriters in an
Underwritten Offering contemplated by Section 2 shall be parties to the
underwriting agreement between the Company and such Underwriters and may, at
such Holders’ option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such Underwriters shall also be made to and for the benefit of
such Holders of Registrable Securities and that any or all of the conditions
precedent to the obligations of such Underwriters under such underwriting
agreement be conditions precedent to the obligations of such Holders of
Registrable Securities; provided, however, that the Company shall not be
required to make any representations or warranties with respect to written
information specifically provided by a selling Holder for inclusion in the
Registration Statement. No Holder shall be required to make any representations
or warranties to, or agreements with, the Company or the Underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
Registrable Securities and such Holder’s intended method of disposition.

(c) Participation in Underwritten Registration. Notwithstanding anything herein
to the contrary, no Person may participate in any underwritten registration
hereunder unless such Person (i) agrees to sell its securities on the same terms
and conditions provided in any underwritten arrangements approved by the Persons
entitled hereunder to approve such arrangement and (ii) accurately completes and
executes in a timely manner all questionnaires, powers of attorney, indemnities,
custody agreements, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

  2.6. Conversions; Exercises.

Notwithstanding anything to the contrary herein, in order for any Registrable
Securities that are issuable upon the exercise of conversion rights, options or
warrants, other than the Initial Holder Warrants, to be included in any
registration pursuant to Section 2 hereof, the exercise of such conversion
rights, options or warrants must be effected no later than immediately prior to
the closing of any sales under the Registration Statement pursuant to which such
Registrable Securities are to be sold.

 

  2.7. Postponements.

The Company shall be entitled to postpone a Resale Registration and a Demand
Registration and to require the Holders of Registrable Securities to discontinue
the disposition of their securities covered by a shelf registration statement
during any Blackout Period (as defined below) (i) if the board of directors of
the Company determines in good faith that effecting such a registration or
continuing such disposition at such time would have a material adverse effect
upon a proposed sale of all (or substantially all) of the assets of the Company
or a merger, reorganization, recapitalization or similar current transaction
materially affecting the capital structure or equity ownership of the Company,
or (ii) if the Company is in possession of material information which the board
of directors of the Company determines in good faith it is not in the best
interests of the Company to disclose in a registration statement at such time;
provided, however, that the Company may only delay a Resale Registration or
Demand Registration pursuant to this Section 2.7 by delivery of a Blackout
Notice (as defined below) and may delay a Resale Registration or a Demand
Registration and require the Holders of Registrable Securities to discontinue
the disposition of their securities covered by a shelf registration statement
only for a reasonable period of time not to exceed 90 days (or such earlier time
as such transaction is consummated or no longer proposed or the material
information has been made public) (the “Blackout Period”). The Blackout Period
is in addition to any normal quarterly blackouts that may apply to directors and
officers of the Company pursuant to the Company’s insider trading policy, then
in effect. There shall not be more than one Blackout Period in any 12 month
period. The Company shall promptly notify the Holders in writing (a “Blackout
Notice”) of any decision to postpone a Demand Registration or a Resale
Registration or to discontinue sales of Registrable Securities covered by a
shelf registration statement pursuant to this Section 2.7 and shall include a
general statement of the reason for such postponement, an approximation of the
anticipated delay and an undertaking by the Company promptly to notify the
Holders as soon as a Demand Registration or a Resale Registration may be
effected or sales of Registrable Securities covered by a shelf registration
statement may resume. In making any such determination to initiate or terminate
a Blackout Period, the Company shall not be required to consult with or obtain
the consent of any Holder, and any such determination shall be the Company’s
sole responsibility. Each Holder shall treat all notices received from the
Company pursuant to this Section 2.7 constituting material inside information in
the strictest confidence and shall not trade on or disseminate such information.
If the Company shall postpone the filing of a Demand Registration Statement or a
Resale Registration Statement, the Majority Holders of the Registration shall
have the right to withdraw the request for registration. Any such withdrawal
shall be made by giving written notice to the Company within 30 days after
receipt of the Blackout Notice.

 

9



--------------------------------------------------------------------------------

3. HOLDBACK ARRANGEMENTS.

 

  3.1. Restrictions on Sale by Holders of Registrable Securities.

Each Holder of Registrable Securities agrees, by acquisition of such Registrable
Securities, if timely requested in writing by the sole or lead managing
Underwriter in an Underwritten Offering of any Registrable Securities (other
than in connection with a Resale Registration), not to make any short sale of,
loan, grant any option for the purchase of or effect any public sale or
distribution, including a sale pursuant to Rule 144 (or any successor provision
having similar effect) under the Securities Act of any Registrable Securities or
any other equity security of the Company (or any security convertible into or
exchangeable or exercisable for any equity security of the Company) (except as
part of such underwritten registration), during the five business days (as such
term is used in Regulation M under the Exchange Act) prior to, and during the
time period reasonably requested by the sole or lead managing Underwriter not to
exceed 90 days beginning on the effective date of the applicable Registration
Statement, unless the sole or lead managing Underwriter in such Underwritten
Offering otherwise agrees; provided, however, that to the extent the Company or
the sole lead managing Underwriter releases any other Person from the foregoing
or equivalent restrictions in whole or in part it shall, on the same day, notify
the Holders of such release and such parties shall automatically be released to
the same extent: provided, further, this holdback restriction shall apply only
to those Holders of Registrable Securities who have elected to sell Registrable
Securities they hold in an Underwritten Offering in respect of which a holdback
is requested by the managing Underwriter.

 

  3.2. Restrictions on Sale by the Company and Others.

The Company agrees that if timely requested in writing by the sole or lead
managing Underwriter in an Underwritten Offering of any Registrable Securities
(other than in connection with a Resale Registration), not to make any short
sale of, loan, grant any option for the purchase of or effect any public or
private sale or distribution of any of the Company’s equity securities (or any
security convertible into or exchangeable or exercisable for any of the
Company’s equity securities) during the five business days (as such term is used
in Regulation M under the Exchange Act) prior to, and during the time period
reasonably requested by the sole or lead managing Underwriter not to exceed
90 days beginning on the effective date of the applicable Registration Statement
(except as part of such underwritten registration or pursuant to registrations
on Forms S-4 or S-8 or any successor form to such forms), unless the sole or
lead managing Underwriter in such Underwritten Offering otherwise agrees. The
Company will use its reasonable best efforts to cause each director and officer
of the Company and each holder of 5% or more of the equity securities (or any
security convertible into or exchangeable or exercisable for any of its equity
securities) of the Company to so agree.

 

4. REGISTRATION PROCEDURES.

 

  4.1. Obligations of the Company.

Whenever the Company is required to effect the registration of Registrable
Securities under the Securities Act pursuant to Section 2 of this Agreement, the
Company shall, as expeditiously as possible:

(a) prepare and file with the SEC the requisite Registration Statement to effect
such registration, which Registration Statement shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith, and the Company
shall use its best efforts to cause such Registration Statement to become
effective (provided, that the Company may discontinue any registration of its
securities that are not Registrable Securities, and, under the circumstances
specified in Sections 2.3 or 2.7, its securities that are Registrable
Securities); provided, however, that before filing a Registration Statement or
Prospectus or any amendments or supplements thereto, or comparable statements
under securities or blue sky laws of any jurisdiction, the Company shall
(i) provide Holders’ Counsel and any other Inspector with an adequate and
appropriate opportunity to participate in the preparation of such Registration
Statement and each Prospectus included therein (and each amendment or supplement
thereto or comparable statement) to be filed with the SEC, which documents shall
be subject to the review and comment of Holders’ Counsel, and (ii) not file any
such Registration Statement or Prospectus (or amendment or supplement thereto or
comparable statement) with the SEC to which Holder’s Counsel, any selling Holder
or any other Inspector shall have reasonably objected on the grounds that such
filing does not comply in all material respects with the requirements of the
Securities Act or of the rules or regulations thereunder;

 

10



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective, and to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement;

(c) furnish, without charge, to each selling Holder of such Registrable
Securities and each Underwriter, if any, of the securities covered by such
Registration Statement, such number of copies of such Registration Statement,
each amendment and supplement thereto (in each case including all exhibits), and
the Prospectus included in such Registration Statement (including each
preliminary Prospectus) in conformity with the requirements of the Securities
Act, and other documents, as such selling Holder and Underwriter may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such selling Holder (the Company hereby
consenting to the use in accordance with applicable law of each such
Registration Statement (or amendment or post-effective amendment thereto) and
each such Prospectus (or preliminary prospectus or supplement thereto) by each
such selling Holder of Registrable Securities and the Underwriters, if any, in
connection with the offering and sale of the Registrable Securities covered by
such Registration Statement or Prospectus);

(d) prior to any public offering of Registrable Securities, use its best efforts
to register or qualify all Registrable Securities and other securities covered
by such Registration Statement under such other securities or blue sky laws of
such jurisdictions in the United States as any selling Holder of Registrable
Securities covered by such Registration Statement or the sole or lead managing
Underwriter, if any, may reasonably request to enable such selling Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such selling Holder and to continue such registration or qualification
in effect in each such jurisdiction for as long as such Registration Statement
remains in effect (including through new filings or amendments or renewals), and
do any and all other acts and things which may be necessary or advisable to
enable any such selling Holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such selling Holder;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 4.1(d), (ii) subject itself to taxation
in any such jurisdiction, or (iii) consent to general service of process in any
such jurisdiction;

(e) use its best efforts to obtain all other approvals, consents, exemptions or
authorizations from such governmental agencies or authorities as may be
necessary to enable the selling Holders of such Registrable Securities to
consummate the disposition of such Registrable Securities;

(f) promptly notify Holders’ Counsel, each Holder of Registrable Securities
covered by such Registration Statement and the sole or lead managing
Underwriter, if any: (i) when the Registration Statement, any pre-effective
amendment, the Prospectus or any prospectus supplement related thereto or
post-effective amendment to the Registration Statement has been filed and, with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective, (ii) of any request by the SEC or any state
securities or blue sky authority for amendments or supplements to the
Registration Statement or the Prospectus related thereto or for additional
information, (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation or threat of any
proceedings for that purpose, (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or blue sky laws of any
jurisdiction or the initiation of any proceeding for such purpose, (v) of the
existence of any fact of which the Company becomes aware or the happening of any
event which results in (A) the Registration Statement containing an untrue
statement of a material fact or omitting to state a material fact required to be
stated therein or necessary to make any statements therein not misleading, or
(B) the Prospectus included in such Registration Statement containing an untrue
statement of a material fact or omitting to state a material fact required to be
stated therein or necessary to make any statements therein, in the light of the
circumstances under which they were made, not misleading, (vi) if at any time
the representations and warranties contemplated by Section 2.5(b) cease to be
true and correct in all material respects, and (vii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate or that there exists circumstances not yet disclosed to the
public which make further sales under such Registration Statement inadvisable
pending such disclosure and post-effective amendment; and, if the notification
relates to an event described in any of the clauses (ii) through (vii) of this
Section 4.1(f), the Company shall promptly prepare a supplement or
post-effective amendment to such Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that (1) such Registration Statement shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
(2) as thereafter delivered to the purchasers of the Registrable Securities

 

11



--------------------------------------------------------------------------------

being sold thereunder, such Prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein in the light of the circumstances
under which they were made not misleading (and shall furnish to each such Holder
and each Underwriter, if any, a reasonable number of copies of such Prospectus
so supplemented or amended); and if the notification relates to an event
described in clause (iii) of this Section 4.1(f), the Company shall take all
reasonable action required to prevent the entry of such stop order or to remove
it if entered;

(g) make available for inspection by any selling Holder of Registrable
Securities, any sole or lead managing Underwriter participating in any
disposition pursuant to such Registration Statement, Holders’ Counsel and any
attorney, accountant or other agent retained by any such seller or any
Underwriter (each, an “Inspector” and, collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company and any subsidiaries thereof as may be in existence at such time
(collectively, the “Records”) as shall be necessary, in the opinion of such
Holders’ and such Underwriters’ respective counsel, to enable them to exercise
their due diligence responsibility and to conduct a reasonable investigation
within the meaning of the Securities Act, provided that such parties agree to
keep such information confidential, and cause the Company’s and any
subsidiaries’ officers, directors and employees, and the independent public
accountants of the Company, to supply all information reasonably requested by
any such Inspectors in connection with such Registration Statement;

(h) if requested by the Majority Holders of the Registration in connection with
an Underwritten Offering, obtain an opinion from the Company’s counsel and a
“cold comfort” letter from the Company’s independent public accountants who have
certified the Company’s financial statements included or incorporated by
reference in such Registration Statement, in each case dated the the date of the
closing under the underwriting agreement, in customary form and covering such
matters as are customarily covered by such opinions and “cold comfort” letters
delivered to underwriters in underwritten public offerings, which opinion and
letter shall be reasonably satisfactory to the sole or lead managing Underwriter
and to the Majority Holders of the Registration, and furnish to each Holder
participating in the offering and to each Underwriter a copy of such opinion and
letter addressed to such Holder (in the case of the opinion) and Underwriter (in
the case of the opinion and the “cold comfort” letter);

(i) provide a CUSIP number for all Initial Holder Warrants and provide and cause
to be maintained a transfer agent and registrar for all such Registrable
Securities covered by such Registration Statement not later than the
effectiveness of such Registration Statement;

(j) otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC and any other governmental agency or authority having
jurisdiction over the offering, and make available to its security holders, as
soon as reasonably practicable but no later than 90 days after the end of any
12-month period, an earnings statement (i) commencing at the end of any month in
which Registrable Securities are sold to Underwriters in an Underwritten
Offering and (ii) commencing with the first day of the Company’s calendar month
next succeeding each sale of Registrable Securities after the effective date of
a Registration Statement, which statement shall cover such 12-month periods, in
a manner which satisfies the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;

(k) if so requested by the Majority Holders of the Registration, use its best
efforts to cause all such Common Shares that are Registrable Securities to be
listed on each national securities exchange on which the Company’s Common Shares
are then listed;

(l) keep each selling Holder of Registrable Securities advised in writing as to
the initiation and progress of any registration under Section 2 hereunder;

(m) enter into and perform customary agreements (including, if applicable, an
underwriting agreement in customary form) and provide officers’ certificates and
other customary closing documents;

(n) cooperate with each selling Holder of Registrable Securities and each
Underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA and make reasonably available its employees and personnel and otherwise
provide reasonable assistance to the Underwriters (taking into account the needs
of the Company’s businesses and the requirements of the marketing process) in
the marketing of Registrable Securities in any Underwritten Offering;

 

12



--------------------------------------------------------------------------------

(o) if so requested, furnish to each Holder participating in the offering and
the sole or lead managing Underwriter, if any, without charge, at least one
conformed copy of the Registration Statement and any post-effective amendments
thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those deemed to be
incorporated by reference);

(p) cooperate with the selling Holders of Registrable Securities and the sole or
lead managing Underwriter, if any, to facilitate the timely preparation and
delivery of certificates not bearing any restrictive legends representing the
Registrable Securities to be sold, and cause such Registrable Securities to be
issued in such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
Underwriters or, if not an Underwritten Offering, in accordance with the
instructions of the selling Holders of Registrable Securities at least three
business days prior to any sale of Registrable Securities;

(q) if requested by the sole or lead managing Underwriter or any selling Holder
of Registrable Securities, immediately incorporate in a prospectus supplement or
post-effective amendment such information concerning such Holder of Registrable
Securities, the Underwriters or the intended method of distribution as the sole
or lead managing Underwriter or the selling Holder of Registrable Securities
reasonably requests to be included therein and as is appropriate in the
reasonable judgment of the Company, including, without limitation, information
with respect to the number of shares of the Registrable Securities being sold to
the Underwriters, the purchase price being paid therefor by such Underwriters
and with respect to any other terms of the Underwritten Offering of the
Registrable Securities to be sold in such offering; make all required filings of
such Prospectus supplement or post-effective amendment as soon as notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment; and supplement or make amendments to any Registration Statement if
requested by the sole or lead managing Underwriter of such Registrable
Securities; and

(r) use its best efforts to take all other steps necessary to expedite or
facilitate the registration and disposition of the Registrable Securities
contemplated hereby.

 

  4.2. Seller Information.

The Company may require each selling Holder of Registrable Securities as to
which any registration is being effected to furnish to the Company such
information regarding such Holder, such Holder’s Registrable Securities and such
Holder’s intended method of disposition as the Company may from time to time
reasonably request in writing; provided that such information shall be used only
in connection with such registration. Each Holder further agrees that it shall
not be entitled to be named as a selling security holder in a Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has furnished such information to the Company.
Each Holder acknowledges and agrees that the information provided to the Company
will be used by the Company in the preparation of the Registration Statement and
hereby consents to the inclusion of such information in the Registration
Statement.

If any Registration Statement or comparable statement under “blue sky” laws
refers to any Holder by name or otherwise as the Holder of any securities of the
Company, then such Holder shall have the right to require (i) the insertion
therein of language, in form and substance satisfactory to such Holder and the
Company, to the effect that the holding by such Holder of such securities is not
to be construed as a recommendation by such Holder of the investment quality of
the Company’s securities covered thereby and that such holding does not imply
that such Holder will assist in meeting any future financial requirements of the
Company, and (ii) in the event that such reference to such Holder by name or
otherwise is not in the judgment of the Company, as advised by counsel, required
by the Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such Holder.

 

  4.3. Notice to Discontinue.

Each Holder of Registrable Securities agrees by acquisition of such Registrable
Securities that, upon receipt of any notice from the Company of the happening of
any event of the kind described in Section 4.1(f)(ii) through (vii), such Holder
shall forthwith discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until such

 

13



--------------------------------------------------------------------------------

Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4.1(f) and, if so directed by the Company, such Holder
shall deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in such Holder’s possession of the Prospectus
covering such Registrable Securities which is current at the time of receipt of
such notice. If the Company shall give any such notice, the Company shall extend
the period during which such Registration Statement shall be maintained
effective pursuant to this Agreement (including, without limitation, the period
referred to in Section 4.1(b)) by the number of days during the period from and
including the date of the giving of such notice pursuant to Section 4.1(f) to
and including the date when the Holder shall have received the copies of the
supplemented or amended prospectus contemplated by and meeting the requirements
of Section 4.1(f).

 

5. INDEMNIFICATION; CONTRIBUTION.

 

  5.1. Indemnification by the Company.

The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each Holder of Registrable Securities, its officers,
directors, partners, members, shareholders, employees, Affiliates and agents
(collectively, “Agents”) and each Person who controls such Holder (within the
meaning of the Securities Act) and its Agents with respect to each registration
which has been effected pursuant to this Agreement, against any and all losses,
claims, damages or liabilities, joint or several, actions or proceedings
(whether commenced or threatened) in respect thereof, and expenses (as incurred
or suffered and including, but not limited to, any and all expenses incurred in
investigating, preparing or defending any litigation or proceeding, whether
commenced or threatened, and the reasonable fees, disbursements and other
charges of legal counsel) in respect thereof (collectively, “Claims”), insofar
as such Claims arise out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement or
Prospectus (including any preliminary, final or summary prospectus and any
amendment or supplement thereto) related to any such registration or any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by the Company of the Securities Act or any rule or regulation
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any such registration, or any qualification or
compliance incident thereto; provided, however, that the Company will not be
liable in any such case to the extent that any such Claims arise out of or are
based upon (i) any untrue statement or alleged untrue statement of a material
fact or omission or alleged omission of a material fact so made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of such Holder specifically for use therein, (ii) the failure of a Holder
to deliver at or prior to the written confirmation of sale, the most recent
Prospectus, as amended or supplemented, or (iii) the failure of a Holder
otherwise to comply with this Agreement. The Company shall also indemnify any
Underwriters of the Registrable Securities, their Agents and each Person who
controls any such Underwriter (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the Holders
of Registrable Securities. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of any Person who may be
entitled to indemnification pursuant to this Section 5 and shall survive the
transfer of securities by such Holder or Underwriter.

 

  5.2. Indemnification by Holders.

Each Holder, if Registrable Securities held by it are included in the securities
as to which a registration is being effected, agrees to, severally and not
jointly, indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors and officers, each other Person who participates as
an Underwriter in the offering or sale of such securities and its Agents and
each Person who controls the Company or any such Underwriter (within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act)
and its Agents against any and all Claims, insofar as such Claims arise out of
or are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement or Prospectus (including any
preliminary, final or summary prospectus and any amendment or supplement
thereto) related to such registration, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was based upon (i) and made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Holder
specifically for use therein, (ii) the failure of a Holder to deliver at or
prior to the written confirmation of sale, the most recent prospectus, as
amended or supplemented, or (iii) the failure of a Holder otherwise to comply
with this Agreement; provided, however, that the aggregate amount which any such
Holder shall be required to pay pursuant to this Section 5.2 shall in no event
be greater than the amount of the net proceeds received by such Holder upon the
sale of the Registrable Securities pursuant to the Registration Statement giving
rise to such Claims less all amounts previously paid by such Holder with respect
to any such Claims. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such indemnified party
and shall survive the transfer of such securities by such Holder or Underwriter.

 

14



--------------------------------------------------------------------------------

  5.3. Conduct of Indemnification Proceedings.

Promptly after receipt by an indemnified party of notice of any Claim or the
commencement of any action or proceeding involving a Claim under this Section 5,
such indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party pursuant to Section 5, (i) notify the
indemnifying party in writing of the Claim or the commencement of such action or
proceeding; provided, that the failure of any indemnified party to provide such
notice shall not relieve the indemnifying party of its obligations under this
Section 5, except to the extent the indemnifying party is materially and
actually prejudiced thereby and shall not relieve the indemnifying party from
any liability which it may have to any indemnified party otherwise than under
this Section 5, and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any indemnified party shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
unless (A) the indemnifying party has agreed in writing to pay such fees and
expenses, (B) the indemnifying party shall have failed to assume the defense of
such claim and employ counsel reasonably satisfactory to such indemnified party
within 10 days after receiving notice from such indemnified party that the
indemnified party believes it has failed to do so, (C) in the reasonable
judgment of any such indemnified party, based upon advice of counsel, a conflict
of interest may exist between such indemnified party and the indemnifying party
with respect to such claims (in which case, if the indemnified party notifies
the indemnifying party in writing that it elects to employ separate counsel at
the expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such indemnified party)
or (D) such indemnified party is a defendant in an action or proceeding which is
also brought against the indemnifying party and reasonably shall have concluded
that there may be one or more legal defenses available to such indemnified party
which are not available to the indemnifying party. No indemnifying party shall
be liable for any settlement of any such claim or action effected without its
written consent, which consent shall not be unreasonably withheld. In addition,
without the consent of the indemnified party (which consent shall not be
unreasonably withheld), no indemnifying party shall be permitted to consent to
entry of any judgment with respect to, or to effect the settlement or compromise
of any pending or threatened action or claim in respect of which indemnification
or contribution may be sought hereunder (whether or not the indemnified party is
an actual or potential party to such action or claim), unless such settlement,
compromise or judgment (1) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim, (2) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of any indemnified party, and (3) does not provide for any
action on the part of any party other than the payment of money damages which is
to be paid in full by the indemnifying party.

 

  5.4. Contribution.

If the indemnification provided for in Section 5.1 or 5.2 from the indemnifying
party for any reason is unavailable to (other than by reason of exceptions
provided therein), or is insufficient to hold harmless, an indemnified party
hereunder in respect of any Claim, then the indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Claim in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and the indemnified party, on the other hand, in connection with
the actions which resulted in such Claim, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. If, however, the
foregoing allocation is not permitted by applicable law, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative faults
but also the relative benefits of the indemnifying party and the indemnified
party as well as any other relevant equitable considerations.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.4 were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by a party as a result of any Claim referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth in Section 5.3, any legal or other fees, costs or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. Notwithstanding anything in this Section 5.4 to the contrary, no
indemnifying party (other than the Company) shall be required pursuant to this
Section 5.4 to contribute any amount in excess of the net proceeds received by
such indemnifying party from the sale of the Registrable Securities pursuant to
the Registration Statement giving rise to such Claims, less all amounts
previously paid by such indemnifying party with respect to such Claims. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 

15



--------------------------------------------------------------------------------

  5.5. Other Indemnification.

Indemnification similar to that specified in the preceding Sections 5.1 and 5.2
(with appropriate modifications) shall be given by the Company and each selling
Holder of Registrable Securities with respect to any required registration or
other qualification of securities under any Federal or state law or regulation
of any governmental authority, other than the Securities Act. The indemnity
agreements contained herein shall be in addition to any other rights to
indemnification or contribution which any indemnified party may have pursuant to
law or contract.

 

  5.6. Indemnification Payments.

The indemnification and contribution required by this Section 5 shall be made by
periodic payments of the amount thereof during the course of any investigation
or defense, as and when bills are received or any expense, loss, damage or
liability is incurred.

 

6. GENERAL.

 

  6.1. Registration Rights to Others.

If the Company shall at any time hereafter provide to any holder of any
securities of the Company rights with respect to the registration of such
securities under the Securities Act, such rights shall not be in conflict with
any of the rights provided in this Agreement to the Holders.

 

  6.2. Availability of Information; Rule 144; Other Exemptions

The Company covenants that it shall timely file any reports required to be filed
by it under the Securities Act or the Exchange Act (including, but not limited
to, the reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c) of Rule 144 under the Securities Act), and that it shall take
such further action as any Holder of Registrable Securities may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 under the Securities
Act, as such rule may be amended from time to time, or (ii) any other rule or
regulation now existing or hereafter adopted by the SEC. Upon the request of any
Holder of Registrable Securities, the Company shall deliver to such Holder a
written statement as to whether it has complied with such requirements.

 

  6.3. Amendments and Waivers.

The provisions of this Agreement may not be amended, modified, supplemented or
terminated, and waivers or consents to departures from the provisions hereof may
not be given, without the written consent of the Company and the Majority
Holders, provided, however, that no such amendment, modification, supplement,
waiver or consent to departure shall reduce the aforesaid percentage of
Registrable Securities without the written consent of all of the Holders of
Registrable Securities; and provided, further, that to the extent any Holder
would be disproportionately adversely affected by such amendment or waiver, then
such Holder’s consent shall also be required. Nothing herein shall prohibit any
amendment, modification, supplement, termination, waiver or consent to departure
the adverse effect of which is limited only to those Holders who have agreed to
such amendment, modification, supplement, termination, waiver or consent to
departure.

 

16



--------------------------------------------------------------------------------

  6.4. Notices.

All notices and other communications provided for or permitted hereunder shall
be deemed to be sufficient if contained in a written instrument and shall be
deemed to have been duly given when delivered in person, by telecopy, by
facsimile, by nationally-recognized overnight courier, or by first class
registered or certified mail, postage prepaid, addressed to such party at the
address set forth below or such other address as may hereafter be designated in
writing by the addressee as follows:

 

  (i) If to the Company, to:

EXCO Resources, Inc.

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Attention: General Counsel

Telephone: (214) 368-2084

Facsimile: (214) 706-3409

With a copy to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

Bank of America Tower

New York, NY 10036-6745

Attention: Steven M. Pesner

Telephone: (212) 872-1070

Facsimile: (212) 872-1002

 

  (ii) if to a Holder, at the most current address shown for such Holder in the
records of the Company.

All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of personal delivery or delivery by telecopy
or facsimile, on the date of such delivery, (b) in the case of
nationally-recognized overnight courier, on the next Business Day and (c) in the
case of mailing, on the third Business Day following such mailing if sent by
certified mail, return receipt requested.

 

  6.5. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors and permitted assigns (including
any permitted transferee of Registrable Securities). Any Holder may assign to
any transferee of its Registrable Securities (other than a transferee that
acquires such Registrable Securities in a registered public offering or pursuant
to a sale under Rule 144 of the Securities Act (or any successor rule)), its
rights and obligations under this Agreement; provided, however, if any
transferee shall take and hold Registrable Securities, such transferee shall
promptly notify the Company and by taking and holding such Registrable
Securities such transferee shall automatically be entitled to receive the
benefits of and be conclusively deemed to have agreed to be bound by and to
perform all of the terms and provisions of this Agreement as if it were a party
hereto (and shall, for all purposes, be deemed a Holder under this Agreement).
If the Company shall so request, any heir, successor or assign (including any
transferee) shall agree in writing to acquire and hold the Registrable
Securities subject to all of the terms hereof. For purposes of this Agreement,
“successor” for any entity other than a natural person shall mean a successor to
such entity as a result of such entity’s merger, consolidation, sale of
substantially all of its assets, or similar transaction. Notwithstanding any
contrary provision herein, the Company may consent to and permit, without any
further action of the Initial Holders, any Person who subsequently acquires
Common Shares and/or Initial Holder Warrants to become a “Holder” hereunder by
executing a Joinder Agreement, in substantially the form attached hereto as
Exhibit A.

 

  6.6. Counterparts.

This Agreement may be executed in two or more counterparts, each of which, when
so executed and delivered, shall be deemed to be an original, but all of which
counterparts, taken together, shall constitute one and the same instrument.
Facsimile, .pdf or other electronic transmission of copies of signatures shall
constitute original signatures for all purposes of this Agreement and any
enforcement hereof.

 

17



--------------------------------------------------------------------------------

  6.7. Descriptive Headings, Etc.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning of terms contained herein. Unless the
context of this Agreement otherwise requires: (1) words of any gender shall be
deemed to include each other gender; (2) words using the singular or plural
number shall also include the plural or singular number, respectively; (3) the
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and paragraph references are
to the Sections and paragraphs of this Agreement unless otherwise specified;
(4) the word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless otherwise specified; (5) “or”
is not exclusive; and (6) provisions apply to successive events and
transactions.

 

  6.8. Severability.

In the event that any one or more of the provisions, paragraphs, words, clauses,
phrases or sentences contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision,
paragraph, word, clause, phrase or sentence in every other respect and of the
other remaining provisions, paragraphs, words, clauses, phrases or sentences
hereof shall not be in any way impaired, it being intended that all rights,
powers and privileges of the parties hereto shall be enforceable to the fullest
extent permitted by law.

 

  6.9. Governing Law.

This Agreement will be governed by and construed in accordance with the domestic
laws of the State of Texas, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of Texas, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of Texas to be applied. In furtherance of the foregoing, the internal law of the
State of Texas will control the interpretation and construction of this
Agreement, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.

 

  6.10. Remedies; Specific Performance.

The parties hereto acknowledge that money damages would not be an adequate
remedy at law if any party fails to perform in any material respect any of its
obligations hereunder, and accordingly agree that each party, in addition to any
other remedy to which it may be entitled at law or in equity, shall be entitled
to seek to compel specific performance of the obligations of any other party
under this Agreement, without the posting of any bond, in accordance with the
terms and conditions of this Agreement in any court of the United States or any
State thereof having jurisdiction, and if any action should be brought in equity
to enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at law. Except as
otherwise provided by law, a delay or omission by a party hereto in exercising
any right or remedy accruing upon any such breach shall not impair the right or
remedy or constitute a waiver of or acquiescence in any such breach. No remedy
shall be exclusive of any other remedy. All available remedies shall be
cumulative. The failure to file a Resale Registration Statement within the time
periods specified in Section 2.1 or a Demand Registration Statement within 120
days of a Request under Section 2.2 shall and each shall constitute, in the
absence of an injunction or a Blackout Period having been imposed or a withdrawn
Request, a breach thereof entitling the Holders to remedies hereunder.

 

  6.11. Entire Agreement.

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings relating to such subject matter, other
than those set forth or referred to herein. This Agreement supersedes all prior
agreements and understandings between the Company and the other parties to this
Agreement with respect to such subject matter.

 

18



--------------------------------------------------------------------------------

  6.12. Nominees for Beneficial Owners.

In the event that any Registrable Securities are held by a nominee for the
beneficial owner thereof, the beneficial owner thereof may, at its election in
writing delivered to the Company, be treated as the holder of such Registrable
Securities for purposes of any request or other action by any holder or holders
of Registrable Securities pursuant to this Agreement or any determination of any
number or percentage of shares of Registrable Securities held by any holder or
holders of Registrable Securities contemplated by this Agreement. If the
beneficial owner of any Registrable Securities so elects, the Company may
require assurances reasonably satisfactory to it of such owner’s beneficial
ownership of such Registrable Securities.

 

  6.13. Consent to Jurisdiction.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself or himself and its or his property, to the exclusive jurisdiction of
any Texas state court sitting in Dallas county or federal court of the United
States of America sitting in Dallas county, and any appellate court presiding
thereover, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereunder or thereunder or for
recognition or enforcement of any judgment relating thereto, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
Texas state court or, to the extent permitted by law, in any such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it or he may legally and effectively do so, any objection that it
or he may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereunder or thereunder in any State or federal court sitting in
Dallas county. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. The parties hereto further agree
that the notice of any process required by any such court in the manner set
forth in Section 6.3 shall constitute valid and lawful service of process
against them, without the necessity for service by any other means provided by
law.

 

  6.14. Further Assurances.

Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

  6.15. No Inconsistent Agreements.

The Company will not hereafter enter into any agreement which is inconsistent
with the rights granted to the Holders in this Agreement.

 

  6.16. Construction.

The Company and the Initial Holders acknowledge that each of them has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review this Agreement with its legal counsel and that this Agreement shall be
construed as if jointly drafted by the Company and the Holders.

[Signature Pages Follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

EXCO Resources, Inc. By:

/s/ William L. Boeing

Name: William L. Boeing Title: Vice President, General Counsel and Secretary

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

INITIAL HOLDERS: Energy Strategic Advisory Services LLC By:

/s/ Jonathan A. Siegler

Name: Jonathan A. Siegler Title: Executive Vice President & CFO

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit A

JOINDER AGREEMENT

TO

REGISTRATION RIGHTS AGREEMENT

This Joinder Agreement to Registration Rights Agreement is made and entered into
as of             , 201   (the “Agreement”) by and between EXCO Resources, Inc.,
a Texas corporation (the “Company”), and the person listed on the signature page
hereto under the heading “Holder” (such person being referred to as the
“Holder”).

WHEREAS, to provide for certain registration rights with respect to the
Company’s common stock and warrants, the Company and the Initial Holders
specified on the signature pages thereto have executed that certain Registration
Rights Agreement dated as of April 21, 2015 (the “Registration Rights
Agreement”); and

WHEREAS, Holder desires to become a party to the Registration Rights Agreement.

NOW, THEREFORE, in consideration of the foregoing, the delivery to and receipt
by Holder of Common Shares and/or Initial Holder Warrants, the covenants and
agreements contained herein and other good and valuable consideration, the
receipt, adequacy and sufficiency of which is hereby acknowledged, Holder hereby
agrees as follows:

1. Holder hereby executes this Agreement for the purpose of becoming a “Holder”
under the Registration Rights Agreement. Holder hereby assumes all of the
duties, obligations and liabilities of a “Holder” under the Registration Rights
Agreement and shall be designated as a “Holder” thereunder.

2. Holder shall be deemed a “Holder” for all purposes under the Registration
Rights Agreement, and shall be subject to and shall benefit from all of the
rights and obligations of a “Holder” thereunder. All references in the
Registration Rights Agreement to “Holder” shall mean and be a reference to
Holder. The Registration Rights Agreement is hereby amended by deeming the
signature of Holder hereto as a signature to the Registration Rights Agreement.

3. This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas, without regard to principles of conflicts of law.

* * * * *

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date above first written.

 

EXCO Resources, Inc. By:

 

Name: Title: HOLDER

 

[Name]

 

Joinder Agreement to Registration Rights Agreement